Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1861
                       Lower Tribunal No. 20-16088
                          ________________


                 Ricardo Grubb and Denise Grubb,
                                 Appellants,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

     Gray R. Proctor (Madison, NJ), for appellants.

      Dean, Ringers, Morgan & Lawton, P.A., and Jessica C. Conner
(Orlando), for appellee.


Before LOGUE, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.